Citation Nr: 0600591	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-38 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized emergency medical service provided to the 
veteran by Florida Hospital on December 12, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from April 1960 to February 
1970.

This matter is on appeal from a March 2004 decision by the 
Department of Veterans Affairs Medical Center (VAMC), located 
in Tampa Bay, Florida, which denied the benefit sought on 
appeal.  The veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  On December 12, 2003, the veteran was treated at Florida 
Hospital for left foot pain and arthritis.  

2.  At the time of the 2003 treatment in question, the 
veteran's service connected disabilities included gout, 
peripheral neuropathy of right lower extremity associated 
with diabetes mellitus, peripheral neuropathy of left lower 
extremity associated with diabetes mellitus, and diabetes 
mellitus type II.  

3.  The private medical care provided on December 12, 2003, 
was for a service connected disability, the treatment 
provided was emergent, and a VA facility was not feasibly 
available for care at that time. 


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized private 
medical services provided on December 12, 2003, have been 
met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. 
§§ 17.120 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the treatment provided on December 
12, 2003, was for a service connected disorder, was on an 
emergent basis, and a VA facility was not feasibly available.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed: (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a), and 
(2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized, see 
38 U.S.C.A. § 1728(a).  See also Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  In this case, the veteran has not argued, 
nor does the evidence suggest, that prior authorization for 
private medical treatment on December 12, 2003, was obtained.  
Thus, the pertinent issue is whether he is eligible for 
payment or reimbursement for medical services that were not 
previously authorized.  

There is a three-prong test for meeting the requirements of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
Failure to satisfy any of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility.  Zimick v. West, 11 Vet. App. 45, 49 
(1998); see also Malone v. Gober, 10 Vet. App. 539, 542 
(1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The initial requirement is that treatment be for a service-
connected disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability.  However, treatment can be for 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability.  38 C.F.R. § 17.52.  

Review of the claims file reflects that service connection is 
presently in effect for gout, evaluated as 20 percent 
disabling; peripheral neuropathy of right lower extremity 
associated with diabetes mellitus, evaluated as 20 percent 
disabling; peripheral neuropathy of left lower extremity 
associated with diabetes mellitus, evaluated as 20 percent 
disabling; diabetes mellitus type II, evaluated as 20 percent 
disabling; urinary frequency associated with diabetes 
mellitus type II, evaluated as 10 percent disabling, as well 
as atrophy of left testicle, tinea pedis and fungus of 
toenails associated with diabetes mellitus type II, and 
bilateral hearing loss, each of which are evaluated as zero 
percent disabling.  The veteran has a combined evaluation for 
compensation of 70 percent disabling, effective from December 
11, 2003.  

Inasmuch as the December 12, 2003, treatment was for left 
foot pain and arthritis and the private emergency treatment 
records instruct the veteran to see VA for possible gouty 
arthritis and diabetic neuropathy, the Board finds that the 
medical treatment rendered was in connection with the 
veteran's service-connected gout and neuropathy associated 
with his service connected diabetes mellitus.  

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120(b)(c).  

During his September 2005 Travel Board hearing, the veteran 
testified that he experienced lower extremity pain for most 
of the night, was unable to stand, and crawled to the 
bathroom to call 911.  He further testified that a VA medical 
facility was not feasibly available because it was located 
almost 100 miles away.  These facts are not in dispute.

The emergency treatment records from Florida Hospital reflect 
that physical examination revealed that the veteran had right 
foot tenderness, swelling, and pedal edema and that he was 
unable to bear weight.  Probable gout and diabetes mellitus 
were also noted.  The clinical impression was pain and 
arthritis and the disposition/condition was identified as 
emergency.  These records further reflect that the veteran's 
discharge condition was emergent.  It is unclear how the 
veteran could have drive to the VAMC.

In March 2004, the Chief Medical Officer recommended that the 
veteran's December 12, 2003, claim be disapproved on the 
basis that a VA medical facility was feasibly available and 
the veteran's health condition was non-emergent.  
Accordingly, in March 2004, the claim with respect to the 
expenses incurred on December 12, 2003, was denied as non-
emergent.  The Board disagrees with this characterization of 
the veteran's December 2003 private medical treatment.

With respect to whether or not an emergency existed, neither 
38 U.S.C.A. § 1728 nor 38 C.F.R. § 17.120 provide a 
definition of when an "emergency" exists.  An emergency is 
defined as "a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action."  Hennessey, 7 
Vet. App. at 147 (1994) (citations omitted) (emphasis in 
original).  The Board observes that 38 C.F.R. § 17.1002, one 
of the regulations implementing the Veterans Millennium 
Health Care and Benefits Act, Pub. L. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556 (1999) (codified at 38 
U.S.C.A. § 1725 (West 2002)), does define emergency services.  
See 38 C.F.R. § 17.1002(b) (2005).  Although certainly not a 
binding definition when considering reimbursement under 
38 C.F.R. § 17.120, it does provide a frame of reference.  

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and indicates that this standard is met if 
there is an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.

While the veteran should attempt to use a VA hospital 
whenever possible in light of the very high costs involved in 
private care, clearly impacting VA's ability to help veterans 
overall, here, inasmuch as the veteran was in severe pain 
such that he was awake the entire night, was unable to walk, 
and was required to crawl in his effort to call 911, the 
Board finds that this standard has been met.  Further, given 
the apparent emergent nature of the veteran's condition and 
the fact that the veteran resides one hundred miles from the 
nearest VA emergency facility, the Board is satisfied that a 
VA medical facility was not feasibly available.  The 
veteran's testimony is found highly credible.  Accordingly, 
the appeal is granted.

Duty to Assist

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA 
does not apply in this case.  The Secretary-enacted 
implementing regulations do not apply to this case, in which 
the governing regulations reside in Part 17 of 38 C.F.R.  See 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).


ORDER

Payment or reimbursement of the cost of unauthorized 
emergency medical service provided to the veteran by Florida 
Hospital on December 12, 2003, is granted.  


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


